Citation Nr: 0508249	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-25 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a hand disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1973 to October 
1976 and from January 1977 to January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, D.C., that denied the veteran's claims of 
entitlement to service connection for a right knee condition, 
left knee condition, a left shoulder condition, a back 
condition, and for a hand condition.  The veteran has 
perfected a timely appeal.

The veteran did not report for a scheduled hearing at the 
Board in December 2004.  His request for a hearing is deemed 
to be withdrawn.  38 C.F.R. § 20.702(d) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

In July 2003, the RO requested that the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, provide the 
veteran's complete service medical records.  In this request, 
VA noted that the veteran's service medical records 
previously provided by NPRC were not complete.  No response 
to this request for the veteran's complete service medical 
records is contained in the claims file.  

The only service medical records associated with the claims 
file are the veteran's in-service dental records and his 
separation physical examination at the time of his second 
separation from active service in September 1993.  The 
veteran also has provided copies of additional service 
medical records, but they also appear to be incomplete.

VA's duty to assist claimants under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), includes seeking relevant service medical 
records.  38 U.S.C.A. § 5103A(c)(1) (West 2002).  

Efforts to obtain records in the custody of a Federal agency 
shall continue until the records are obtained, unless it is 
reasonably certain that the records do not exist, or that 
further efforts to obtain the records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  Since NPRC has not 
responded to the request for records, it cannot be concluded 
that the records do not exist or that further efforts to 
obtain them would be futile.  Further efforts to obtain the 
service medical records are therefore, required.

The VCAA also requires VA to provide a claimant with notice 
of the evidence needed to substantiate the claim, of what 
evidence the claimant is responsible for obtaining, and of 
what evidence VA will undertake to obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002).  In implementing this statute, VA has 
undertaken to tell claimants to submit relevant evidence in 
their possession.  38 C.F.R. § 3.159(b).  The statement of 
the case reports that this notice was provided in a September 
2002 letter to the veteran.  That letter, however, did not 
reference the left knee claim.

Accordingly, this case is REMANDED for the following actions:

1.  Send the veteran a VCAA notice letter 
with regard to his claim for service 
connection for a left knee disability in 
accordance with 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

Advise him that he should submit copies 
of any additional service medical records 
in his possession.

The veteran is advised that with regard 
to all of the claims on appeal, he needs 
competent evidence (usually a medical 
opinion from a medical professional, such 
as a doctor) that his current 
disabilities are the result of a disease 
or injury in service.

2.  Contact NPRC and obtain the veteran's 
complete service medical records from 
both periods of active service.  A copy 
of any response to the July 2003 request 
for the veteran's complete service 
medical records, and any subsequent 
response to requests for the veteran's 
complete service medical records should 
be associated with the claims file.  If 
and only if the veteran's service 
personnel records are not available at 
NPRC, contact the veteran's service 
department (the U.S. Army) and request 
these records.  A copy of any response 
from the service department should be 
associated with the claims file.

3.  Then re-adjudicate the claims on 
appeal.  If any determination remains 
adverse to the veteran, issue a 
supplemental statement of the case before 
the claims folder is returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


